McGrath, C. J.
Complainant files her bill to restrain the collection of an assessment for paving a street- upon the ground that the water-pipes had not been laid in said *293street at least one year before the pavement was ordered. The fact is that, after the pavement had been determined upon and ordered by the council, — but whether before or after the letting of the contract does not appear, — the board of water commissioners laid the water pipes in the street. The case is ruled by Goodwillie v. City of Detroit, ante, 283.
The decree of the court below is reversed, and the bill dismissed, with costs to defendant.
The other Justices concurred.